UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM10‑D ASSET‑BACKEDISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: February 27, 2017 to March 17, 2017 Commission File Number of issuing entity: 333-206987-01 Central Index Key Number of issuing entity: 0001696707 BBCMS Mortgage Trust 2017-C1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206987 Central Index Key Number of depositor: 0001541480 Barclays Commercial Mortgage Securities LLC (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000312070 Barclays Bank PLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001685185 UBSAG (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001592182 Rialto Mortgage Finance, LLC (Exact name of sponsor as specified in its charter) Daniel Vinson (212) 412-7519 (Name and telephone number, including area code, of the person to contact in connection with this filing) NewYork (State or other jurisdiction of incorporation or organization of the issuing entity) 38-4021813
